Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is a contention on behalf of appellant that, the court having granted letters, had no power to revoke the same except for the causes provided in the Code. Those causes relate to matters of administration and connected therewith, and do not prevent the court from revoking letters which had been issued upon a mistaken assumption of facts.
It is well settled in Maryland, from whence our probate system is derived, that once letters have been granted to a party upon a misstatement or misconception of the facts, the same may be revoked and the party really entitled thereto appointed. Ward v. Thompson, 6 Gill & J. 350; Owings v. Bates, 9 Gill, 463; Wilcoxon v. Reese, 63 Md. 542; Dalrymple v. Gamble, 66 Md. 298—311, 7 Atl. 683, 8 Atl. 468; Wilkinson v. Robertson, 85 Md. 449, 37 Atl. 208.
The action of the court was without error in this case. There were no debts of the intestate, and by the terms of the Code her husband became entitled to the whole of her personal estate. The children had no interest therein.
The order is affirmed with costs. Affirmed.